Citation Nr: 1715785	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a respiratory disability, claimed as a throat condition.

2.  Entitlement to service connection for pneumoconiosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2003 rating decision denied entitlement to service connection for a respiratory disability.  

2.  Evidence received since the February 2003 rating decision, including positive nexus opinions from Dr. E.Z., Dr. O.F., and T.C.C., a VA nurse practitioner, are new and material, and the Veteran's claim is reopened.

3.  The Veteran's respiratory disability is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 rating decision is new and material; the service connection claim for a respiratory disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2016).

2.  The criteria to establish service connection for pneumoconiosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this decision, the Board reopens the service connection claim for a respiratory disability, which represents a complete grant of the benefit sought.  The duty to notify with respect to that claim need not be addressed further.

II.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for a respiratory disability was denied in a February 2003 rating decision, but the Veteran did not perfect his appeal.  The Veteran filed a new claim, which was denied by the RO in a May 2016 rating decision; the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, medical records show a positive nexus opinion from Dr. E.Z. who stated the Veteran's calcified pleural plaques were consistent with the Veteran's history of asbestos exposure.  In addition, Dr. O.F. found minimally calcified pleural plaques suggestive of asbestos exposure.  The Veteran submitted a letter from T.C.C, a VA nurse practitioner, who opined his respiratory disability was consistent with asbestos-related pleural plaque disease when a patient had prior asbestos exposure.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a respiratory disability is addressed below.  

III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran essentially asserts that he has pneumoconiosis related to service.  The medical evidence reflects that the Veteran has a current pneumoconiosis diagnosis.  The Veteran stated that he was exposed to asbestos while working as a machinist's mate in the Navy.  He asserted that he removed asbestos insulation on steam lines.  See July 2016 statement.  In May 1965, the Veteran stated that his coughing became worse when he was in the engine room.  During service, the Veteran made several visits to sick call for coughing and pain in his throat and chest.  See January 1963 Service Treatment Records.  The Board finds that the Veteran was indeed exposed to asbestos during service. 

In September 2014, Dr. E.Z. indicated that the Veteran's calcified pleural plaques findings correlated with the Veteran's history of asbestos exposure.

In April 2015, Dr. O.F., a pulmonologist found the Veteran's minimally calcified pleural plaques was suggestive of asbestos exposure.   

In November 2015, T.C.C., a VA nurse practitioner, stated the Veteran's CT findings of pneumoconiosis with progressive massive fibrosis were consistent with asbestos-related pleural plaque disease because of his previous asbestos exposure.  

In April 2016, a VA examiner opined the Veteran's disability was least likely a result incurred in or caused by an in-service event.  In reviewing the Veteran's medical record, the examiner noted the Veteran's separation examination in August 1965 showed no complaints for his lungs.  His September 2006 chest x-ray was normal.  However, the November 2015 CT scan showed appearances of pneumoconiosis with progressive massive fibrosis and mild centrilobular emphysema.  The examiner explained that benign pleural effusion usually occurs within 15 years of the first exposure to asbestos.  Since the Veteran worked in coal mines for 27 years, that occupation would have put him at a greater risk of asbestosis exposure. 

The Board acknowledges the Veteran's multiple likely exposures both in-service and post-service.  However, that the opinions of Dr. E.Z., Dr. O.F, and T.C.C. are no less probative than the VA examiner's, and that the evidence is at least in equipoise concerning the etiology of the Veteran's pneumoconiosis, which is a restrictive lung disease, like asbestosis.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for pneumoconiosis is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a respiratory disability is reopened.

Entitlement to service connection for pneumoconiosis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


